Citation Nr: 0739412	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO. 05-26 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to residuals of a low back injury, currently 
evaluated as 40 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from October 1980 to 
December 1989. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Indianapolis, Indiana, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied an increased rating for 
residuals of a low back injury. By rating decision of 
October 2004, a temporary evaluation of 100 percent was 
assigned effective May 2004, based upon surgical treatment 
necessitating convalescence. A 40 percent rating was 
assigned, effective from October 2004. The veteran has 
continued to appeal for a higher rating. Thus, the claim is 
still before the Board. AB v. Brown, 6 Vet.App. 35 (1993).

In September 2005, the veteran's claim was transferred from 
the Indianapolis, Indiana RO to the Winston-Salem, North 
Carolina RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify you if 
further action is required on your part.


REMAND

The veteran claims that her residuals of a low back injury 
are more severe than the current evaluation reflects. 

The veteran is presently in receipt of Social Security (SS) 
Disability benefits. Her disability is related to her low 
back injury. A copy of her favorable disability determination 
is of record, but the supporting medical evidence used to 
make the determination is not associated with the claims 
folder. VA has a statutory duty to obtain these records. 38 
U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2). The Court 
has held that VA has a duty to acquire both the SSA decision 
and the supporting medical records pertinent to a claim. See 
Dixon v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992). These records should 
be obtained on remand. See also Murincsak v. Derwinski, 2 
Vet. App. 363 (1992). 

The veteran's claim is rated under the provisions of 
38 U.S.C.A. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine. She was initially rated under 
Diagnostic Code 5295. She is now rated under Diagnostic Code 
5243, for intervertebral disc syndrome. Intervertebral disc 
syndrome can be evaluated under either the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
§ 4.25. Under Note 1, it indicates to evaluate any associated 
objective neurological abnormalities, including but not 
limited to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code. 

The veteran underwent VA examination in April 2005. It was 
indicated at that time that the veteran stated that she had 
fecal incontinence as a result of her low back injury. A 
General Medical Examiner stated that he did not believe that 
her bowel complaints were related to her history of low back 
pain. However, he did not give a rationale for those 
findings. He also related that the veteran was scheduled to 
see gastroenterology for her gastroenterology complaints. The 
record noted that she had been seen by VA for a 
gastroenterology examination in February 2005. At that time, 
the examiner stated that it was possible that the veteran may 
have had damage to the lumbosacral nerve during surgery, 
causing her to have fecal incontinence. However, he stated 
that he would refer her to a neurologist for comment of 
whether it was possible that the veteran had neurologic 
damage resulting from low back injury or mechanical pain. The 
veteran has not undergone VA neurological examination, and 
she should be evaluated neurologically, and consideration 
under both orthopedic and neurological codes should be made. 
See Bierman v. Brown, 6 Vet. App. 125 (1994); Butts v. Brown, 
5 Vet. App. 532 (1993). 



Accordingly, the case is REMANDED for the following action:

1. Obtain from the SSA the medical 
records relied upon in the veteran's 
favorable SS disability findings of 
September 2007. 

2. Arrange for the veteran to undergo VA 
orthopedic and neurological examinations 
for the purposes of ascertaining the 
current nature and severity of her 
service-connected lumbosacral 
intervertebral disc syndrome. The claims 
file must be made available to the 
examiner for review. The examiner must 
indicate that review of the claims file 
has been undertaken. The examiner is 
asked to address the following:

a) Provide the range of motion of the 
lumbosacral spine expressed in degrees. 
State also whether the lumbosacral spine 
involves ankylosis either favorable or 
unfavorable, and if the veteran has 6 or 
more weeks of incapacitiating episodes in 
a 12 month period. An incapacitating 
episode is a period of acute signs and 
symptoms due to intervertebal disc 
syndrome that requires bed rest and 
treatment prescribed by a physician. 

b) Determine whether the lumbosacral 
spine exhibits weakened movement, excess 
fatigability, incoordination attributable 
to the service-connected low back spine 
injury, and if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination. The examiner should 
express an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the lumbosacral 
spine is used repeatedly over a period of 
time. This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups. 

c) Identify any bowel or bladder 
dysfunction and any other associated 
neurological deformities associated with 
the service-connected lumbosacral spine 
disorder. The severity of each 
neurological sign and symptom should be 
reported. If the veteran has bowel or 
bladder dysfunction, the examiner should 
state whether it is at least as likely as 
not related to the veteran's low back 
disability. 

d) Provide an opinion as to whether the 
veteran's neurological symptomatology 
equates to "mild," "moderate," 
"moderately severe," or "severe." 
Incomplete paralysis or complete 
paralysis of whatever nerve is involved 
should be noted if it exists. 

The examiners must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record. 

3. Upon completion of the requested 
development above, the RO should 
readjudicate the claim. If the decision 
is adverse to the veteran, she and her 
representative should be provided with an 
appropriate Supplemental Statement of the 
Case, which sets forth the applicable 
legal criteria pertinent to this appeal, 
and he should be given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).




